Elliott, J.
Suit by the appellees againt the appellant on a promissory note.
The record shows that the appellant filed an answer, which the court, on motion, supported by an affidavit, struck out as a sham defense; and the appellant failing to answer further, judgment was rendered against him for the amount of the note, less the amount of certain credits indorsed thereon.
The appellant excepted to the ruling of the court in striking out his answer, but no bill of exceptions was filed. The record contains the answer, together with interrogatories *319propounded by the appellees to the appellant, and the answers of the latter* thereto, and the affidavit filed with the motion to strike out the answer; but none of them are properly in the record. "When the answer was stricken out it ceased to be a part of the record, and could only be brought upon it again by a bill of exceptions. 'The interrogatories and answers thereto, and the affidavit, do not constitute a part of the record, and can only be made so by a bill of exceptions. These papers not being properly before us, we cannot look at them in determining the question urged for a reversal, and in their absence no error appears-; indeed, no question is presented by the record.
' J. W. Evans, for appellant.
A. E. Shirts and B. B. Stephenson, -for -appellees.
Judgment affirmed, with costs.